           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

TRAVIS BROWN and TERRANCE WILSON,
Each Individually and on Behalf of All
Others Similarly Situated                                 PLAINTIFFS

v.                       No. 3:18-cv-134-DPM

STRACENER BROTHERS CONSTRUCTION
CORP.; N & M CONCRETE, LLC; NATO
ISLAS ARAGON; and MIGUEL ISLAS                         DEFENDANTS

                             JUDGMENT
     The complaint is dismissed with prejudice. The Court retains
jurisdiction until 15 May 2020 to enforce the parties' settlement.




                                 D.P. Marshall Jr.
                                 United States District Judge
